Decree affirmed. In this petition, brought in the Probate Court by a special administrator, to have determined the title to three accounts in Brookline Savings Bank, Hibernia Savings Bank, and Eliot Savings Bank, respectively, the petitioner has appealed from a final decree adjudging that the respondent Harris is the owner of these accounts. The evidence, which is reported, justified a finding by the judge that on September 22, 1947, the petitioner’s intestate, John F. Houlton, made a completed gift of these accounts to Harris, his son-in-law. Houlton arranged for the transfer of the accounts into the name of Harris and new bank books were issued and delivered to him. American Employers’ Ins. Co. v. Webster, 322 Mass. 161. The judge was not plainly wrong in failing to infer and find, as contended by the *796petitioner, that such transfer was colorable and intended by the intestate to prevent an attachment by his wife in a libel brought by her for divorce. See Doane v. Doane, 238 Mass. 106; Kerwin v. Donaghy, 317 Mass. 559; National Shawmut Bank v. Cumming, 325 Mass. 457.
J. B. O’Hare, for the petitioner.
P. A. Chapman, for the respondent Harris.